
	

115 HR 6691 : Community Safety and Security Act of 2018
U.S. House of Representatives
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6691
		IN THE SENATE OF THE UNITED STATES
		September 12, 2018Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend title 18, United States Code, to clarify the definition of crime of violence, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Community Safety and Security Act of 2018. 2.Crime of violenceSection 16 of title 18, United States Code, is amended to read as follows:
			
				16.Crime of violence defined
 (a)The term crime of violence means an offense— (1) (A)that—
 (i)is murder, voluntary manslaughter, assault, sexual abuse or aggravated sexual abuse, abusive sexual contact, child abuse, kidnapping, robbery, carjacking, firearms use, burglary, arson, extortion, communication of threats, coercion, fleeing, interference with flight crew members and attendants, domestic violence, hostage taking, stalking, human trafficking, piracy, or a terrorism offense as described in chapter 113B (other than in section 2332d); or
 (ii)involves the unlawful possession or use of a weapon of mass destruction; or (B)that involves use or unlawful possession of explosives or destructive devices described in 5845(f) of the Internal Revenue Code of 1986;
 (2)that has as an element the use, attempted use, or threatened use of physical force against the person or property of another; or
 (3)that is an attempt to commit, conspiracy to commit, solicitation to commit, or aiding and abetting any of the offenses set forth in paragraphs (1) and (2).
 (b)In this section: (1)The term abusive sexual contact means conduct described in section 2244(a)(1) and (a)(2).
 (2)The terms aggravated sexual abuse and sexual abuse mean conduct described in sections 2241 and 2242. For purposes of such conduct, the term sexual act means conduct described in section 2246(2), or the knowing and lewd exposure of genitalia or masturbation, to any person, with an intent to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of any person.
 (3)The term assault means conduct described in section 113(a), and includes conduct committed recklessly, knowingly, or intentionally.
 (4)The term arson means conduct described in section 844(i) or unlawfully or willfully damaging or destroying any building, inhabited structure, vehicle, vessel, or real property by means of fire or explosive.
 (5)The term burglary means an unlawful or unprivileged entry into, or remaining in, a building or structure, including any nonpermanent or mobile structure that is adapted or used for overnight accommodation or for the ordinary carrying on of business, and, either before or after entering, the person—
 (A)forms the intent to commit a crime; or (B)commits or attempts to commit a crime.
 (6)The term carjacking means conduct described in section 2119, or the unlawful taking of a motor vehicle from the immediate actual possession of a person against his will, by means of actual or threatened force, or violence or intimidation, or by sudden or stealthy seizure or snatching, or fear of injury.
 (7)The term child abuse means the unlawful infliction of physical injury or the commission of any sexual act against a child under fourteen by any person eighteen years of age or older.
 (8)The term communication of threats means conduct described in section 844(e), or the transmission of any communications containing any threat of use of violence to—
 (A)demand or request for a ransom or reward for the release of any kidnapped person; or (B)threaten to kidnap or injure the person of another.
 (9)The term coercion means causing the performance or non-performance of any act by another person under which such other person has a legal right to do or to abstain from doing, through fraud or by the use of actual or threatened force, violence, or fear thereof, including the use, or an express or implicit threat of use, of violence to cause harm, or threats to cause injury to the person, reputation or property of any person.
 (10)The term domestic violence means any assault committed by a current or former spouse, parent, or guardian of the victim, by a person with whom the victim shares a child in common, by a person who is cohabiting with or has cohabited with the victim as a spouse, parent, or guardian, or by a person similarly situated to a spouse, parent, or guardian of the victim.
 (11)The term extortion means conduct described in section 1951(b)(2)), but not extortion under color of official right or fear of economic loss.
 (12)The term firearms use means conduct described in section 924(c) or 929(a), if the firearm was brandished, discharged, or otherwise possessed, carried, or used as a weapon and the crime of violence or drug trafficking crime during and in relation to which the firearm was possessed, carried, or used was subject to prosecution in any court of the United States, State court, military court or tribunal, or tribal court. Such term also includes unlawfully possessing a firearm described in section 5845(a) of the Internal Revenue Code of 1986 (such as a sawed-off shotgun or sawed-off rifle, silencer, bomb, or machine gun), possession of a firearm in violation of sections 922(g)(1), 922(g)(2) and 922(g)(4), possession of a firearm with the intent to use such firearm unlawfully, or reckless discharge of a firearm at a dwelling.
 (13)The term fleeing means knowingly operating a motor vehicle and, following a law enforcement officer’s signal to bring the motor vehicle to a stop—
 (A)failing or refusing to comply; or (B)fleeing or attempting to elude a law enforcement officer.
 (14)The term force means the level of force capable of causing physical pain or injury or needed or intended to overcome resistance.
 (15)The term hostage taking means conduct described in section 1203. (16)The term human trafficking means conduct described in sections 1589, 1590, and 1591.
 (17)The term interference with flight crew members and attendants means conduct described in section 46504 of title 49, United States Code. (18)The term kidnapping means conduct described in section 1201(a)(1) or seizing, confining, inveigling, decoying, abducting, or carrying away and holding for ransom or reward or otherwise any person.
 (19)The term murder means conduct described as murder in the first degree or murder in the second degree described in section 1111.
 (20)The term robbery means conduct described in section 1951(b)(1), or the unlawful taking or obtaining of personal property from the person or in the presence of another, against his will, by means of actual or threatened force, or violence or intimidation, or by sudden or stealthy seizure or snatching, or fear of injury, immediate or future, to his person or property, or property in his custody or possession, or the person or property of a relative or member of his family or of anyone in his company at the time of the taking or obtaining.
 (21)The term stalking means conduct described in section 2261A. (22)The term weapon of mass destruction has the meaning given such term in section 2332a(c).
 (23)The term voluntary manslaughter means conduct described in section 1112(a). (c)For purposes of this section, in the case of any reference in subsection (b) to an offense under this title, such reference shall include conduct that constitutes an offense under State or tribal law or under the Uniform Code of Military Justice, if such conduct would be an offense under this title if a circumstance giving rise to Federal jurisdiction had existed.
 (d)For purposes of this section, the term conspiracy includes any offense that is a conspiracy to commit another offense under State or Federal law, irrespective of whether proof of an overt act is required to establish commission of the conspiracy offense..
		Passed the House of Representatives September 7, 2018.Karen L. Haas,Clerk.
